Title: Memorial to the States General, [6 March 1788]
From: Adams, John
To: States General


          To their High Mightinesses, the Lords the States General of the United NetherlandsA Memorial
          
            High and Mighty Lords
            [6 March 1788]
          
          The Subscriber, Minister Plenipotentiary from the United States of America, has the honour to communicate to your High Mightinesses, a Resolution an Act of the United States of America, in Congress assembled, by which he is recalled from his Mission to your High Mightinesses & permitted to revisit his native Country.
          
          
          
          The Wisdom and Magnanimity, with which your High Mightinesses manifested your Friendship to the United States of America in the year, one Thousand, Seven Hundred and Eighty two, contributed to accellerate that general Peace of the World which has lasted So long: and the Candour and Goodness of your High Mightinesses, and of the whole Republick to the Subscriber, as well as to his Country, have made Impressions on his Mind, which neither Time, nor Place can ever oblitterate.
          In terminating his Residence in Europe and in taking a respectful Leave of your High Mightinesses, he begs leave to express his Thanks for all Indulgences and Attentions to himself, and his ardent Wishes for the Happiness of your High Mightinesses and your Families and his Sincere Assurances, that in whatever Country he may be, he shall never cease to pray for the Liberty the Independence and the Universal Prosperity of the whole Republick of the United Netherlands
          Done at the Hague this   Day of March A.D. 1788
          
            SignedJohn Adams.
          
        